IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYQUAN MATTI-IEWS, §
§ No. 45, 2017
Defendant Below- §
Appellant, §
§
v. § Court Below_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID Nos. 1207018108 and
Plaintift` Below- § 1207019149 (S)
Appellee. §

Submitted: July 14, 2017
Decided: July 26, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 26th day of July 2017, upon consideration of the appellant’s
Suprerne Court Rule 26(c) brief, his attorney’s motion to withdraw, and the
State’s response, it appears to the Court that:

(l) In February 2013, the appellant, quuan Matthews, pled guilty
to multiple criminal offenses, including first degree robbery, arising from two
separate indictments The Superior Court sentenced him on May 31, 2013 to
a total period of forty-four years at Level V incarceration, to be suspended
after serving fifteen years in prison for Level IV residential drug treatment
and Level III probation. On January 12, 2017, the Superior Court modified

Matthews’ sentence because the residential drug treatment program identified

in his original sentencing order was discontinued The Superior Court thus
ordered Matthews to be placed in an alternative treatment program but
reimposed all of the same terms of the original sentence. Matthews appeals
the modified sentence order.

(2) Matthews’ counsel on appeal has filed a brief and a motion to
withdraw under Rule 26(0). Matthews’ counsel asserts that, after a complete
and careful examination of the record, there are no arguably appealable issues.
By letter, Matthews’ attorney informed him of the provisions of Rule 26(c)
and provided Matthews with a copy of the motion to withdraw and the
accompanying brief. Matthews also was informed of his right to supplement
his attorney’s presentation Matthews has not raised any issues for this
Court’s consideration The State has responded to the position taken by
Matthews’ counsel and has moved to affirm the Superior Court’sjudgment.

(3) The standard and scope of review applicable to the consideration
of a motion to withdraw and an accompanying brief under Rule 26(c) is
twofold: (a) this Court must be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and

(b) this Court must conduct its own review of the record and determine

Whether the appeal is so totally devoid of at least arguably appealable issues
that it can be decided without an adversary presentation.'

(4) This Court has reviewed the record carefully and has concluded
that Matthews’ appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisfied that Matthews’ counsel has made a
conscientious effort to examine the record and the law and has properly
determined that Matthews could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.
The motion to withdraw is moot.

BY THE COURT:

@MT KAFL
(/ /

Justice

 

*Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court oprpeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

3